Citation Nr: 1534330	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-14 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, his daughter, and G.R.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1951 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. This case was most recently before the Board in December 2014, when it was remanded for additional development. See December 2014 Board Decision.

Pursuant to the Board's December 2014 remand directives, the Appeals Management Center (AMC) provided a VA addendum     in connection with the Veteran's claim, associated the addendum examination report with the claims file, and readjudicated the Veteran's claim. See April 2015 Supplemental Statement of the Case. Thus, there was substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

The Veteran, his wife, his daughter, and G.R. testified before the undersigned at an August 2012 video-conference hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDING OF FACT

The Veteran's current low back disability was not caused or aggravated by his military service, did not manifest in service or within a year of service, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A letter dated September 2008 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim of service connection. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, PMRs, Social Security Administration (SSA) records, and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The October 2013 VA examiner reviewed the claims file, performed a physical examination, and described the etiology of the Veteran's low back disability in sufficient detail to enable the Board to make a fully informed decision. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The examination, in conjunction with the February 2015 addendum opinion, is adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a). The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)). Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338 ; C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having degenerative joint disease of the lumbar spine and arthritis is defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for degenerative joint disease of the lumbar spine may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

In addition, if a pre-existing disability is noted upon entry into service the claimant cannot bring a claim for service connection for that disability; rather, the claimant may bring a claim for aggravation of that disability. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

Every Veteran is presumed to have been in sound condition when he or she was examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). When a defect, infirmity, or disorder is noted on a claimant's entrance examination, he or she has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation. See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). If the claimant demonstrates an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption. Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease. Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C.A § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report. 38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The Veteran's entrance examination reflected that his spine was normal. January 1951 Physical Examination. Therefore, he was presumed sound at entrance. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

His STRs showed x-ray results from June 1953, with a notation that "T12 and the adjacent vertebra are negative." June 1953 STRs. There was a reference to an earlier x-ray that showed erosion of T12, but the June 1953 x-ray noted that "more detailed films of this area are negative." Id. There was no indication the Veteran received treatment in service for a low back disability. His separation examination also did not note any back problems. March 1954 Report of Medical Examination.

The Veteran alleges that he injured his back during service in approximately 1951 when he slipped and fell on a cement floor while carrying a large bowl of dough. See, e.g., April 2012 Hearing Transcript. He stated he "couldn't walk for [three] days and was kept in the barracks." See October 2013 VA Examination Report. He further reported he was kept on light duty after that incident. See id. 

However, there is no notation of this incident in his STRs. The first evidence of post-service treatment is from June 1963, when he complained of low back ache and specifically denied a history of injury. At that time, the Veteran reported intermittent low back pain for the past eight or nine years. X-rays of the lumbosacral spine were unremarkable, but with an impression of possible displaced intervertebral disc at the lumbosacral joint. June 1963 VAMRs. The diagnosis was chronic lumbosacral strain. Id.

PMRs indicate the Veteran saw a chiropractor from December 1976 to January 1977 for acute back strain. PMRs. He next received treatment in April 1985 for lumbar disc syndrome, and subsequent treatment included surgery. Id.

In October 2013, a VA examiner noted the Veteran was hospitalized during service for acute appendicitis, and the x-rays noted earlier were likely a follow-up for a "questionable incidental thoracic spine abnormality" on abdominal x-rays taken during his appendicitis treatment, rather than for an undocumented, unrelated back complaint. The examiner also noted the Veteran was listed as fit for duty in December 1952, post-penicillin allergic reaction, and in April 1953 post appendectomy, and in June 1953 he was deemed "physically qualified for duty outside the United States." The examiner observed there was no indication he had any back problems at separation, and opined that there was no evidence in the medical record to "support a nexus for the development of degenerative joint disease" with his military service.

The examiner provided an addendum in February 2015 as a result of the Board's September 2014 remand. The examiner acknowledged the Veteran's report of in-service injury and reiterated that x-rays taken during service showed a normal spine. The examiner noted that upon his June 1963 admission for back pain, the Veteran reported he did not "injure his back as a precipitating cause." When receiving treatment in October 1985 and May 1986, he related his back pain to an automobile accident as a child or early teenager. 

However, the Veteran also then reported lifting over 100 pounds while working in sheet metal/construction, which was his occupation from 1962 to 1985. The examiner noted that the Veteran's own history during these previous back treatments, as well as review of his STRs and separation examination, did not note "a back injury during service that would provide a trauma sufficient for the development of [his] current degenerative joint disease of the lumbar spine." The examiner reiterated that there was no evidence in the claims file that the Veteran was ever on light duty during service, and opined that his "current low back disorder [was] less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."

The October 2013 VA examiner, who also provided the February 2015 addendum, concluded that the Veteran's current low back disability is not as likely as not related to service. The October 2013 VA examination report and May 2015 addendum constitute highly probative evidence that weighs against the Veteran's claim. The examination and addendum were rendered by a VA physician who reviewed the claims filed, considered the medical history and imaging studies, and performed an extensive physical examination. In addition, the examiner provided a clear rationale for finding against a relationship between the Veteran's current low back disability and his active duty service. See also Monzingo v. Shinseki, 26 Vet. App. 97, 105-07 (2012) (discussing when a medical opinion is adequate to decide a claim).

There is no evidence of any back-related incidents or symptoms in service that could bear on the question of whether the Veteran had a disorder pre-existing service as he has alluded to. Gilbert v. Shinseki, 26 Vet. App. 48 (2012). The Board has considered the Veteran's statements regarding his current back disability, in particular his reports of an in-service injury. The Board notes that the Veteran submitted several buddy statements which reported they had heard the Veteran was injured during service or had back problems for many years. See Buddy Statements. His daughter also testified that the Veteran had back problems that she believed were due to a fall during service. April 2012 Hearing Transcript. None of the statements were from individuals who witnessed or had firsthand knowledge of an in-service injury.

The preponderance of the evidence weighs against the Veteran's testimony that he was injured during service, and especially that he was treated and placed on light duty. The Veteran's STRs do not reflect any treatment for a back injury, nor is there evidence he was on light duty, to include for a low back disability. The Veteran did not report any back injury or problems at separation. Consequently, the Veteran's testimony that his current back disability results from an in-service injury is not credible.

Similarly, the Veteran's reports in June 1963, October 1985, and May 1986 denying an acute back injury and claiming his back disability was due to a childhood car accident outweigh his testimony that his back disability was incurred during service. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

Moreover, although the Veteran is competent to report symptoms such as ongoing pain, whether the Veteran's current low back disability relates to his active duty is a medically complex determination that cannot be made based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). Instead, such a determination must be made by a medical professional with appropriate expertise. See id. The Veteran, as a lay person, does not have the appropriate medical training and experience to render a competent opinion regarding the relationship between his current back disability and his service. See King v. Shinseki, 700 F.3d, 1339, 1345 (Fed. Cir. 2012); See Layno v. Brown, 6 Vet. App. 465, 471 (1994). The buddy statements and daughter's testimony are also not competent evidence because they do not appear to have been authored by medical professionals. See id. Consequently, the lay statements, including those from the Veteran, are not competent evidence and are outweighed by the October 2013 VA examination report and February 2015 addendum, which were rendered by a medical expert and demonstrate careful review of the Veteran's medical history.

Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply and service connection for a low back disability is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

Service connection for a low back disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


